Memorandum. The order at the Appellate Division should be affirmed.
Notwithstanding the extended over-all elapsed time, all the circumstances in this somewhat unusual case, including, inter alia, the protracted pendency of appeals in directly related cases involving the admissibility in this case of crucial evidence, properly moved the courts below to conclude that this defendant was not denied his constitutional or statutory right to a speedy trial.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.